Citation Nr: 0730447	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for a lung disorder to 
include pneumonia and chronic obstructive pulmonary disease.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to service connection for residuals of shell 
fragment wound to the back.  

8.  Entitlement to service connection for residuals of shell 
fragment wound to the right knee.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
a bilateral foot condition, hearing loss, lung disorder, 
pneumonia, heart condition, shell fragment wounds, hepatitis 
and malaria.     

The veteran did not appear for a video conference scheduled 
in February 2007.  In August 2007, the veteran, through his 
representative, indicated in writing that he no longer wanted 
a hearing.   

The issues of entitlement to service connection for bilateral 
hearing loss, a bilateral foot disorder, a lung disorder to 
include pneumonia and chronic obstructive pulmonary disease, 
hepatitis, malaria, and residuals of shell fragment wound to 
the right knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's heart 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
valvular heart disease or organic heart disease manifested to 
a compensable degree within one year after separation from 
service, or is secondary to a service-connected disability. 

2.  The veteran submitted lay evidence of a shell fragment 
wound to his back incurred during combat and the competent 
and probative medical evidence shows a small scar on the 
veteran's back.   


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active military service, is not secondary to a service-
connected disorder nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.10 (2007).

2.  Resolving reasonable doubt in favor of the veteran, the 
Board concludes that a scar on the veteran's back is a 
residual of a shell fragment wound incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102. 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003, and May 2005; 
a rating decision in April 2004; and a statement of the case 
in April 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
In light of the Board's denial of the veteran's service 
connection claim for a heart disorder, no additional 
disability rating or effective date will be awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  With 
regard to the issue of entitlement to service connection for 
a scar residual of a shell fragment wound to the back, to the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the Board's decision herein 
granting entitlement to service connection.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in a November 2006 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In November 2006 the veteran wrote that he had no 
other information or evidence to submit to substantiate his 
claim.  VA has also obtained a medical examination in 
relation to this claim for residuals of shell fragment 
wounds.  An examination is not needed for the veteran's heart 
disorder as evidence of record contains sufficient competent 
medical evidence to decide the claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
competent evidence relates the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified heart diseases become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Heart disorder

The veteran seeks entitlement to service connection for a 
heart disorder which he claims was damaged from high fevers 
due to malaria and hepatitis.  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's heart disorder to service 
or to a service-connected disability.

Service medical records are not available for review.  In 
response to a request, the National Personnel Records Center 
(NPRC) replied that no records were located.  NPRC noted that 
if the records were there on July 12, 1973, they would have 
been in the area that suffered the most damage in the fire on 
that date and may have been destroyed.  NPRC did provide 
information from the Office of the Surgeon General, 
Department of the Army, which pertained to unrelated 
disorders.  .

There is no medical evidence of record showing that coronary 
artery disease or valvular heart disease manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection is not 
warranted on a presumptive basis.

Post service, private medical records show treatment for 
coronary artery disease and valvular heart disease.  These 
records, dated from November 2000 to April 2003, indicate 
that the veteran had a valve replacement in approximately 
1981.  The current records show continued treatment for a 
heart disorder and that the veteran was status post multiple 
heart surgeries.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The medical evidence does not provide a link 
between a heart disorder and the veteran's service, to 
symptomatology since service, or to a service-connected 
disability.  Although the veteran claims that his heart 
disorder is due to malaria and hepatitis, he is not service-
connected for malaria and hepatitis.  Furthermore, the 
medical evidence of record does not relate the veteran's 
heart disorder to malaria or hepatitis as claimed by the 
veteran.  Therefore, although the claims for service 
connection for malaria and hepatitis are being remand, the 
Board finds that this claim is not inextricably intertwined 
with those because the evidence does not show that any 
current heart disease is due to or aggravated by malaria or 
hepatitis.

The Board has carefully considered the veteran's statements.  
The Board finds that the veteran is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  He 
is competent, as a lay person, to report that as to which he 
has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that he has specialized medical knowledge.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The statements of the veteran are not competent medical 
evidence as to a nexus between the veteran's heart disorder 
and his service or as to the etiology of his heart disorder.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a heart disorder.  Although coronary 
artery disease and valvular heart disease have been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service, an event in 
service or to a service-connected disability.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of shell fragment wounds to the back 

The veteran seeks entitlement to service connection for 
residuals of shell fragment wounds to his back.  He claims 
that post service he removed a piece of shrapnel from his 
back.  As noted above, service medical records are not 
available for review.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection; 
rather, it eases a combat veteran's burden of demonstrating 
the occurrence of some in-service incident to which the 
current disability may be connected.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service; both of these inquiries generally require competent 
medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The veteran's service record, DD Form 214, demonstrates that 
he served in the Korean Conflict and was awarded the Combat 
Infantry Badge (CIB), an award denoting participation in 
combat.  As the veteran was awarded the CIB, the Board finds 
that the veteran had combat service and thus his lay evidence 
can establish that he incurred a shell fragment wound to his 
back in service.  See 38 U.S.C.A. § 1154(b) (West 2002).  As 
such, there is satisfactory evidence that the veteran 
suffered a shell fragment wound to his back during his tour 
of duty in Korea consistent with the circumstances, 
conditions, or hardships of his service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 
(1996).  However, section 1154(b) serves only to relax the 
evidentiary burden to establish the incurrence of a disease 
or injury in service.  It does not provide a substitute for 
medical-nexus evidence.  See Clyburn v. West, 12 Vet. App. 
296, 303 (1999).

At a VA examination in January 2005, the examiner noted no 
obvious deformity or inflammation, but there was a small scar 
about the size of a pea which was nontender on pressure.  The 
range of motion was that flexion lacked 10 degrees, and 
extension, flexion to the left and right and bilateral 
rotation were normal.  There was no neurological deficit, 
sensory was normal, strength and tone were normal and there 
was no atrophy.  X-rays showed degenerative changes of the 
spine but no evidence of fracture or malalignment.  The 
diagnosis was shell fragment wound to the back.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that entitlement to service connection for a 
scar residual of a shell fragment wound to the back is 
warranted.  The finding of a small scar on his back is 
consistent with the veteran's lay statement of incurring a 
shrapnel wound to his back during combat.  There is no 
indication that the findings of slight limitation of flexion 
shown on examination and x-ray evidence of degenerative 
changes are residuals of a claimed shell fragment wound to 
the back in service.  On that basis, the Board finds that 
entitlement to service connection for residuals of a shell 
fragment wound to the back other than a scar is not 
established.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for a scar, residual of a 
shell fragment wound to the back, is granted. 


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  He contends that his current hearing 
loss is due to traumatic noise exposure in service.  He 
claims that he was blown out of his foxhole by enemy mortars 
that caused bleeding from his ears and nose.  As discussed 
above, service medical records are not available.  However, 
his DD Form 214 shows the award of a CIB which indicates 
combat exposure.  Evidence of record shows that in October 
1973 the veteran sought private medical treatment for 
complaints of hearing loss as his hearing had been decreasing 
for the prior four years.  He also noted that he had his 
hearing checked once a year at DuPont where he worked.  He 
gave a history of having been exposed to a lot of gunfire in 
service and that he had worked around loud noises in the past 
but not at that time.  The medical report indicates that an 
audiogram revealed high tone sensorineural loss above 2000 
cycles per second slightly worse in the left ear than the 
right.  The impression was high tone sensorineural loss, 
bilateral.  Private medical records in August 2003 show 
bilateral sensorineural loss and the veteran reported that he 
was using hearing aids.  The Board is unable to determine 
whether the veteran's current hearing loss is a disability 
pursuant to VA criteria because of a lack of specific 
information.  38 C.F.R. § 3.385.  As the veteran is competent 
to report exposure to noise in service and there is medical 
evidence of a current bilateral hearing loss, an audiology 
examination and opinion is needed prior to appellate review.  
Medical records pertaining to audiology examinations should 
also be requested from DuPont.  

The veteran seeks entitlement to service connection for 
malaria and hepatitis.  He stated that he was hospitalized in 
May 1951 at Fort Stewart with hepatitis C and malaria.  He 
claims that he had an attack at home on leave earlier which 
could be verified by the Hamilton County Health Department in 
Chattanooga, Tennessee.  His treating doctor is now deceased.  
He also claimed treatment for malaria and hepatitis in July 
1952 at the Fort Stewart Base Hospital, Fort Stewart, 
Georgia.  Post-service medical records show that he suffered 
an acute episode of Hepatitis A in February 2002.  The 
evidence does not show that a request has been made for the 
in service hospital records or records from the Hamilton 
County Health Department.  Therefore, an attempt should be 
made to obtain these records prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2007).

The veteran seeks entitlement to service connection for 
residuals of shell fragment wounds to his right knee.  He 
claims that shrapnel was removed after service during a right 
knee surgical procedure with cartilage removal in 1956.  At a 
January 2005 VA joints examination, the examiner stated that 
the claims file was not available.  The veteran gave a 
history of having had a shell fragment wound to his right 
knee.  The examiner noted a very faint scar on the lateral 
side of the right knee.  X-rays revealed mild degenerative 
change that was tricompartmental and multiple soft tissue 
surgical clips.  The diagnosis was shell fragment injury to 
the right knee.  As the veteran is competent to report a 
shell fragment wound during combat in service and there is 
medical evidence of a current right knee disorder, an opinion 
is needed prior to appellate review.  Medical records 
pertaining to right knee surgery should also be obtained.

With regard to the veteran's claim for service connection for 
a lung disorder to include pneumonia and chronic obstructive 
pulmonary disease, the veteran submitted authorization forms 
to obtain medical records for treatment of pneumonia from Dr. 
Pesce and Dr. McMinn.  A request for records was made to 
these doctors, however, it does not appear that a reply was 
received and the record does not show that the veteran was 
notified that there was no response from Dr. Pesce and Dr. 
McMinn.  The Board further notes that although a report of 
contact from the veteran's representative indicates that the 
address for these doctors was at a Heart Center Institute 
which is where the letters were sent, on the signed 
authorization form, the veteran indicated that the address 
was Memorial Hospital.  The requests for records should be 
resent using the Memorial Hospital address and if no reply is 
received, the veteran should be so notified.

The veteran contends that his lungs were damaged due to cold 
exposure in Korea.  The veteran also contends that he 
contracted pneumonia in Korea and that further damaged his 
lungs.  Records from the Surgeon General's Office show that 
the veteran was hospitalized in service for acute bronchitis.  
Post service medical records show chronic bronchitis and 
episodes of pneumonia.  A lung biopsy showed a lung mass was 
felt to represent a pneumonic process.  In addition, the 
veteran has a diagnosis of chronic obstructive pulmonary 
disorder and emphysema.

The veteran also claims that he suffered frozen feet during 
service in Korea and stated that when he went to the clinic 
at the sick bay, they dipped his feet in gentian violet.  At 
a VA examination in January 2005, the examiner noted that the 
claims file was not available.  Some vascular changes were 
noted and the diagnosis was history of frozen feet.  The 
veteran, through his representative, contends the examination 
was inadequate as the examiner indicated that the veteran had 
some vascular problems but did not express an opinion as to 
etiology and did not indicate whether the feet were cold to 
the touch.  The Board agrees that further examination is 
needed prior to appellate review.  38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
identifying information and 
authorization, request medical records 
from DuPont Company to include a pre-
employment examination and audiology 
examinations.

2.  Request the veteran's clinical 
records for in-service hospitalization 
for the treatment of hepatitis and 
malaria from the Fort Stewart Base 
Hospital in Fort Stewart, Georgia in 
May 1951 and July 1952, or from the 
appropriate record storage or archival 
facility.  A negative reply is 
requested.

3.  After obtaining any necessary 
authorization, request records from the 
Hamilton County Health Department in 
Chattanooga, Tennessee, regarding 
treatment of the veteran for malaria or 
hepatitis in May 1951.  The treating 
medical doctor was Dr. Steve Ulin.  

4.  After obtaining any necessary 
identifying information and 
authorization, request records from the 
veteran's surgery and treatment of the 
right knee in 1956.  

5.  After obtaining a current 
authorization form from the veteran, 
request medical records for treatment 
of a pulmonary disorder from Dr. 
Richard Pesce and Dr. Katharine McMinn 
at Memorial Hospital, 2525 de Sales 
Avenue, Chattanooga, Tennessee 37404.  
If no reply is received, notify the 
veteran.

6.  Schedule the veteran for a VA 
audiology examination.  The claims 
folder must be made available to the 
medical examiner for review and the 
report should note that review.  The 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
hearing loss originated during service 
or is otherwise related to service or 
to noise exposure in service.

7.  Request an addendum from the VA 
examiner who performed the January 2005 
joints examination.  The claims folder 
must be made available and be reviewed 
by the examiner.  The report should 
note that review.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that (1) the 
scar shown on the right knee is a 
residual of a shell fragment wound; and 
(2) any current right knee disorder 
originated during service or is 
otherwise related to service to include 
related to a claimed shell fragment 
wound to the right knee.  The 
determination as to whether an 
additional examination is necessary is 
left to the discretion of the examiner.  
If that examiner is no longer 
available, the veteran should be 
scheduled for another VA examination to 
provide the opinions requested.

8.  Schedule the veteran for a VA 
pulmonary examination to determine the 
nature and etiology of any pulmonary 
disorders.  The claims folder must be 
made available to the examiner for 
review and the review should be noted 
in the examination report.  The 
examiner should address each current 
pulmonary disorder shown and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to service or an 
incident in service to included 
exposure to cold while serving in Korea 
and treatment for acute bronchitis in 
service.  

9.  Schedule the veteran for a VA 
examination for cold injury residuals.  
The claims folder must be made 
available to the examiner for review 
and that review should be noted in the 
examination report.  The examiner 
should provide an opinion as to whether 
any current foot disorder diagnosed, to 
include vascular changes noted at the 
January 2005 VA examination, is at 
least as likely as not (50 percent or 
greater probability) related to the 
veteran's service or to any exposure to 
cold during his service.

10.  Then, review the claims on appeal.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
period of time for response.  Then, 
return the to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims 
that are remanded by the Board or by United States Court of 
Appeals for Veterans Claims for development or other action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


